ORDER

PER CURIAM.
Gregory Wilson (“Movant”) appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 29.15 without an evi-dentiary hearing. Movant contends that the motion court clearly erred and abused its discretion in denying his motion pursuant to the escape rule because this violated his due process rights, his right to access to the courts, and his right to effective assistance of counsel. Movant also argues that the motion court clearly erred in denying his motion for post-conviction relief without an evidentiary hearing on his claims that he received ineffective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).